Citation Nr: 0001599	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  96-00 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and his brother


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from May to September 1952.

In July 1993, the Board of Veterans' Appeals (Board) denied 
service connection for PTSD.

In November 1993, the veteran submitted an application to 
reopen the claim for service connection for PTSD.  A June 
1995 RO rating decision determined that there was no new and 
material evidence to reopen this claim.  The veteran appealed 
this decision to the Board, and in a March 1997 decision the 
Board found that the veteran had not submitted new and 
material evidence to reopen the claim for service connection 
for PTSD.

The veteran appealed the March 1997 Board decision to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, the Court).  In a September 1997 joint 
motion to the Court, the parties requested that the March 
1997 Board decision be vacated and remanded for 
readjudication.  In a September 1997 order, the Court granted 
the parties' motion, and the case was thereafter returned to 
the Board.

In a November 1997 decision, the Board found that the veteran 
had submitted new and material evidence to reopen the claim 
for service connection for PTSD, and remanded the case to the 
RO for additional development and adjudication of the issue 
of service connection for PTSD on the merits.  In a July 1998 
rating decision, the RO denied service connection for PTSD.  
In September 1998, the Board denied the veteran's appeal for 
service connection for this disorder, and he then appealed to 
the Court and appointed Kenneth M. Carpenter, attorney at 
law, to represent him.

In a March 1999 joint motion to the Court, the parties 
requested that the September 1998 Board decision be vacated 
and that the issue of service connection for PTSD be remanded 
to the RO for additional development.  In a March 1999 order, 
the Court granted the parties motion, and the case was 
thereafter sent to the Board.

In 1999, the Board asked the veteran's representative whether 
he wanted to submit additional argument and/or evidence with 
regard to the veteran's claim.  A written argument dated in 
November 1999 was submitted by the counsel for the veteran.



REMAND

Copies of the March 1999 joint motion and Court order, and 
the November 1999 written argument of the representative have 
been placed in the veteran's claims folder.  After review of 
the record and Court instructions, it is the determination of 
the Board that additional evidentiary development and 
adjudicative action is required, as noted below.

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should notify the veteran of 
the evidence needed to verify his claimed 
inservice stressor to support his claim 
for service connection for PTSD and to 
assist in the identification of any other 
potential sources of information in order 
to obtain this verification in accordance 
with the provisions of M21-1, Part III, 
Par. 5.14c, Change 74, April 30, 1999.  
He should be asked to provide any 
specific information with regard to the 
alleged inservice stressor and sources of 
treatment, such as the exact name of his 
supervisor, Chief Fuger, and with regard 
to his hospitalization at the Pawtucket 
Memorial Hospital in Rhode Island for a 
suicide attempt in 1953.  The RO should 
then obtain copies of all identified 
information not already in the record, 
after obtaining any needed release 
documents, and undertake the development 
requested in the March 1999 Court order 
and the November 1999 written argument of 
the representative.

2.  The veteran should then be scheduled 
for a VA psychiatric examination by a 
psychiatrist who has not previously seen 
him for assistance in the interpretation 
of the overall evidence of record and 
expression of an opinion as to whether it 
is at least as likely as not that the 
overall evidence of record, including the 
veteran's behavior since discharge from 
service, is consistent with the 
incurrence of a sexual assault in service 
in accordance with the provisions of M21-
1, Part VI, Par. 11.38b(2) (attached for 
the examiner's convenience as an addendum 
at the end of this Remand).  All 
indicated studies should be performed and 
all indicated findings reported in 
detail.  The examiner should give a fully 
reasoned opinion and support the opinion 
by discussing medical principles as 
applied to the specific medical evidence 
in the veteran's case.  In order to 
assist the psychiatrist in providing the 
requested information, the claims folder 
must be made available to the 
psychiatrist and reviewed prior to the 
examination.

3.  After the above development, the RO 
should review the claim for service 
connection for PTSD.  If action remains 
adverse to the veteran, an appropriate 
supplemental statement of the case should 
be sent to him and his attorney.

The veteran and his attorney should be provided with the 
opportunity to respond to the supplemental statement of the 
case before the file is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

ADDENDUM
VA Adjudication Procedure Manual M21-1, Part VI, par. 11.38 b 
(2)

(2) Evidence of Personal Assault. Personal assault is an 
event of human design that threatens or inflicts harm. 
Examples of this are rape, physical assault, domestic 
battering, robbery, mugging, and stalking. If the military 
record contains no documentation that a personal assault 
occurred, alternative evidence might still establish an in-
service stressful incident. Behavior changes that occurred at 
the time of the incident may indicate the occurrence of an 
in-service stressor. Examples of behavior changes that might 
indicate a stressor include (but are not limited to):

Visits to a medical or counseling clinic or dispensary 
without a specific diagnosis or specific ailment;
Sudden requests that the veteran's military occupational 
series or duty assignment be changed without other 
justification; 
Lay statements indicating increased use or abuse of 
leave without an apparent reason such as family 
obligations or family illness;
Changes in performance and performance evaluations; 
Lay statements describing episodes of depression, panic 
attacks, or anxiety but no identifiable reasons for the 
episodes;
Increased or decreased use of prescription medications; 
Increased use of over-the-counter medications; 
Evidence of substance abuse such as alcohol or drugs; 
Increased disregard for military or civilian authority; 
Obsessive behavior such as overeating or undereating; 
Pregnancy tests around the time of the incident; 
Increased interest in tests for HIV or sexually 
transmitted diseases;
Unexplained economic or social behavior changes; 
Treatment for physical injuries around the time of the 
claimed trauma but not reported as a result of the 
trauma; and
Breakup of a primary relationship.

In personal assault claims, secondary evidence may need 
interpretation by a clinician, especially if it involves 
behavior changes. Evidence that documents such behavior 
changes may require interpretation in relationship to the 
medical diagnosis by a VA neuropsychiatric physician.  
(emphasis supplied)




